Citation Nr: 1009987	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-37 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether clear and unmistakable error (CUE) was committed in a 
February 2008 decision of the Board of Veterans' Appeals 
(Board), which denied entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The moving party served on active duty from May 1969 to May 
1971. 

The moving party seeks revision or reversal of a February 
2008 Board decision, which denied service connection for 
PTSD, on the basis that clear and unmistakable error was 
committed in that decision. 


FINDING OF FACT

The moving party has not shown how competent evidence of a 
current diagnosis of PTSD, even if such were assumed to be 
constructively before the Board at the time of its February 
2008 decision, would compel the conclusion, to which 
reasonable minds could not differ, that the decision would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The February 2008 decision of the Board, which denied service 
connection for PTSD, is not based on clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1404 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Because a motion alleging CUE in a decision of the Board is 
not a claim but rather a collateral attack on the decision, 
and is based on the record and law that existed at the time 
of the prior adjudication in question, the VCAA does not 
apply.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) 
(en banc). 
II. Clear and Unmistakable Error

The moving party filed a service connection claim for PTSD in 
August 2004, which was appealed to the Board and denied in a 
February 2008 Board decision.  The moving party brought a 
motion in November 2008 to revise or reverse the Board's 
decision, which denied the moving party's claim for lack of 
competent evidence of a current diagnosis of PTSD.  In the 
November 2008 motion, the moving party stated that he was 
submitting a letter from a VA doctor which showed that he did 
have a diagnosis of PTSD based on his experiences in the 
military.  The accompanying letter, dated in August 2008, 
states that the moving party was diagnosed in 2007 by a VA 
physician at a VA Community-Based Outpatient Clinic.  The 
doctor who authored this letter stated that he concurred with 
this diagnosis.  For the reasons that follow, the Board must 
dismiss this motion without prejudice to re-filing. 

A final decision by the Board is subject to being revised or 
reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1400 (2009).  The motion to review a prior final 
Board decision on the basis of CUE must set forth clearly and 
specifically the alleged errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  38 C.F.R. § 20.1404(b) (2009).  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Id.  Motions that fail to comply with 
these requirements shall be dismissed without prejudice to 
re-filing.  Id; see also Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).

The Board notes that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2009); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made. 38 C.F.R. § 20.1403(b).  In this regard, for Board 
decisions issued on or after July 21, 1992, the record that 
existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  Such records include VA 
treatment records, whether or not they were associated with 
the claims file at the time of the Board decision.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file);VAOPGCPREC 12-95 (May 10, 1995). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.; see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the Veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. 
§ 20.1403(e).

In order to establish a service connection claim for PTSD, 
there must be a diagnosis of PTSD made in accordance with 38 
C.F.R. § 4.125(a) (2009), credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between PTSD and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (2009).  

Here, the moving party argues that the February 2008 Board 
decision was based on an error of fact, namely its finding 
that the moving party was not diagnosed with PTSD.  The 
moving party argues that he does in fact have PTSD.  As 
discussed above, this diagnosis must have been of record at 
least 90 days prior to the February 2008 Board decision as a 
predicate to finding that the decision was based on clear and 
unmistakable error.  Thus, any diagnosis of PTSD made 
subsequent to the February 2008 Board decision, including the 
VA doctor's statement in the August 2008 letter that the 
moving party has PTSD, is not considered to have been of 
record at the time of the Board decision and thus is not a 
basis for finding CUE.  However, the August 2008 letter also 
indicates that the moving party was diagnosed with PTSD by a 
VA physician in 2007.  Although a VA treatment record 
reflecting this diagnosis has not been associated with the 
claims file, it would have been constructively before the 
Board at the time of its February 2008 decision if the record 
is dated 90 or more days prior to that decision.  See 
38 C.F.R. § 20.1403(b).

Nevertheless, even assuming that a diagnosis of PTSD made in 
accordance with 38 C.F.R. § 4.125(a) was in fact before the 
Board, and that the Board therefore erred in finding that the 
moving party was not diagnosed with PTSD, the moving party 
has still not shown how such an error would have manifestly 
changed the outcome of the Board decision when it was made.  
See 38 C.F.R. § 20.1404(b).  Because the Board denied the 
claim on the basis that there was no competent evidence of a 
diagnosis of PTSD, it did not discuss whether the other two 
elements of a PTSD claim had been met.  In order to grant the 
claim, the Board would still have to find that the moving 
party's claimed in-service stressors actually occurred and 
that there was a nexus between these stressors and the moving 
party's symptomatology.  See 38 C.F.R. § 3.304(f).  Thus, it 
is by no means clear that a finding that the moving party was 
diagnosed with PTSD would have manifestly changed the outcome 
of the Board decision when it was made by resulting in a 
grant of service connection.  See Mason v. Brown, 8 Vet. App. 
44, 53 (1995); Russell, 3 Vet. App. at 320.  That a finding 
that the moving party was diagnosed with PTSD may have caused 
the Board to remand the claim for further development is not 
sufficient to show that clear and unmistakable error 
occurred.  See id; see also 38 C.F.R. § 20.403(d); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994) (failure to fulfill the 
duty to assist in developing a claim does not constitute 
clear and unmistakable error).  In short, the moving party 
has not shown how a finding that he was in fact diagnosed 
with PTSD would have manifestly changed the result of the 
February 2008 Board decision. 

Accordingly, the motion to revise or reverse the February 
2008 Board decision, which denied service connection for 
PTSD, must be denied. 


ORDER

The moving party's motion to revise or reverse the February 
2008 Board decision, which denied entitlement to PTSD, is 
denied. 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


